Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022                              Application granted.

troutman.com                                          Plaintiff shall file his Amended Complaint on or
                                                      before May 18, 2021; thereafter, Defendants
                                                      shall answer or otherwise move with respect to
Stephen J. Steinlight                                 the Amended Complaint on or before June 15,
D 212.704.6008                                        2021.
stephen.steinlight@troutman.com
                                                      The Clerk of the Court is respectfully directed
                                                      to terminate the motion sequence pending at
                                                      Doc. 17.

May 4, 2021                                           SO ORDERED.

VIA ECF
                                                      _______________________
Hon. Philip M. Halpern                                Philip M. Halpern
The Hon. Charles L. Brieant Jr.                       United States District Judge
Federal Building and United States Courthouse
                                                      Dated: White Plains, New York
300 Quarropas St.
                                                             May 6, 2021
White Plains, NY 10601

Re:     Chaim B. Tescher v. Experian Information Solutions, Inc., et al, 21-cv-02266
        (S.D.N.Y.) – Plaintiff’s Request for Leave to File an Amended Complaint and
        Credit Plus’s Request for an Extension of Time to Respond

Dear Judge Halpern:

       Defendant Credit Plus, Inc. (“Credit Plus”) and Plaintiff Chaim B. Tescher
(“Plaintiff”), write to request an extension of time for Plaintiff to file an Amended Complaint
and for Credit Plus to respond to Plaintiff’s Amended Complaint, once filed.

      The original deadline for Credit Plus to respond to the Complaint was March 23,
2021. See Fed. R. Civ. P. 81(C)(2). Credit Plus requested an extension on March 19,
2021 for a response date of April 20, 2021, which was granted on March 22, 2021. ECF
No. 8. Thereafter, on April 12, 2021, the Court reset Credit Plus’s response deadline to
May 4, 2021, to be consistent with the response deadline of co-defendants.

        Credit Plus anticipated filing a Motion to Dismiss Plaintiff’s Complaint. In
accordance with the Court’s instructions, Plaintiff and Credit Plus exchanged pre-motion
letters. Based on this exchange, Plaintiff seeks to amend his Complaint. Accordingly,
Credit Plus and Plaintiff jointly request an extension of time for Plaintiff to file an Amended
Complaint until and including May 18, 2021, and an extension of time for Credit Plus to
answer, move, or otherwise respond to the operative complaint until and including June
15, 2021.

        Respectfully submitted,

                                           /s/ Stephen J. Steinlight
                                           Stephen J. Steinlight

cc: Counsel of Record via ECF
